Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       27-OCT-2021
                                                       09:25 AM
                                                       Dkt. 8 ORD


                         SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

              THOMAS DOMENICO SANDS, (HI Bar #9682),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 21-0228)

                         NOTICE AND ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Upon consideration of the petition for issuance of a

reciprocal discipline notice upon Respondent Thomas Domenico

Sands, filed on October 22, 2021 by the Office of Disciplinary

Counsel (ODC) pursuant to Rule 2.15(b) of the Rules of the

Supreme Court of the State of Hawai#i (RSCH), the declaration and

exhibits appended thereto, and the record in this matter, we

conclude the record submitted warrants the issuance of a notice

to Respondent Sands that imposition of the same or substantially

equivalent discipline will be imposed upon him, pursuant to RSCH

2.15(c), in the State of Hawai#i, unless he shows cause as to why
such discipline is unwarranted. Finally, it appears Respondent

Sands is not in the State of Hawai&i.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED that ODC shall serve this Notice

and Order and a certified copy of the disciplinary decisions upon

Respondent Sands by certified mail both at the Honolulu address

registered with the Hawai#i State Bar Association and the

California address found at Docket 2:2.

          IT IS FURTHER ORDERED that Respondent Sands shall

inform this court, within 30 days after service of this notice

upon him, of his claim(s) and the reasons therefor as to why the

imposition in this jurisdiction of an equivalent or substantially

equivalent discipline is unwarranted.

          DATED: Honolulu, Hawai#i, October 27, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2